DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-13) in the reply filed on 12/3/2020 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US 9,917,106) in view of Stoykovich et al, Directed Assembly of Block Copolymer Blends into Nonregular Device-Oriented Structures, 3 June 2005, Volume 38 Science, pgs 1442-1445.
	With respect to Claim 1, Cheng et al  discloses a security region  (Figure 1, 120 and Figure 9, 904; and corresponding text) comprising: a plurality of parallel conductive lines (Figure 1, 110A and 110B; Figure 3, 314); on a substrate (Figure 3, 302), wherein each of the parallel conductive lines has a width, and wherein at least a portion of the plurality of parallel conductive lines is discontinuous (column 5, lines 20-55); and an electrically insulating material (Figure 3, 316) between each adjacent pair of parallel conductive lines. See Figures 1-3 and corresponding text; especially column 5, line 20 to column 6, line 20. Moreover, Cheng et al discloses the formation of an array (column 5, line 40-50) and the use of a directed self-assembly method to form the array (column 6, lines 45-55).
	However, Cheng et al does not disclose that its parallel conductive lines include a bend. 
	Stoykovich et al disclose the formation of arrays of nanopatterns in semiconductive devices, and disclose the formation of bends in lines to form the array by directed self- assembly. See Abstract; Figure 1 discussion of Figure 1 on page 1443; and Figure 3 and discussion of Figure 3 on page 1444.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to form a bend in the conductive lines of Cheng et al, for its known benefit of forming an prima facie case of obviousness is established.

	With respect to Claim 2, the limitation “the portion of the plurality of parallel conductive lines is discontinuous at the bend”, as Cheng et al discloses the placement of the discontinuous portion at any point in the line, and Stoykovich et al disclose the presence of bends.
	With respect to Claim 3, and the limitation “ the plurality of parallel conductive lines includes at least 256 conductive lines”, duplication of parts, in the present case, conductive wires, for their known benefit, forming a security region, would have been prima facie obvious to one of ordinary skill in the art. See In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960).
	With respect to Claim 4, and the limitation “ the plurality of conductive lines includes from 512 to 2048 conductive lines”, duplication of parts, in the present case, conductive wires, for their known benefit, forming a security region, would have been prima facie obvious to one of ordinary skill in the art. See In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960).
	With respect to Claim 5, Stoykovich et al disclose the plurality of parallel conductive lines each has a width in a range of about 60 nm to 100 nm (80 nm). See Figure 3 and corresponding discussion.
	With respect to Claim 6, Stoykovich et al disclose the plurality of parallel conductive lines each have a width in a range of about 75 nanometers to about 85 nm (80nm). See Figure 3 and corresponding discussion.
	With respect to Claim 7, Stoykovich et al disclose the angle of the bend in each of the plurality of conductive lines is in a range of about 60 to about 135 degrees (90 degrees). See Figure 3 and corresponding discussion.



	With respect to Claim 9, Cheng et al disclose the electrically insulating material between each adjacent pair of parallel conductive lines includes a portion of a block copolymer. See column 6, lines 1-20.
With respect to Claim 10, Claim 10 is rejected for the reasons as discussed above with respect to Claims 5-7.
	With respect to Claim 11, Cheng et al disclose a ratio of the portion of discontinuous conductive lines to the portion of continuous conductive lines is in the range of about 40:60 to about 60:40 (1 to 1). See Figure 1 of Cheng et al and corresponding text.
	With respect to Claim 12, Cheng et al disclose a ratio of the portion of discontinuous conductive lines to the portion of continuous conductive lines is about 50:50 (1 to 1). See Figure 1 of Cheng et al and corresponding text.
With respect to Claim 13, the angle of the bend is about 90 degrees. See Figure 3 and corresponding discussion of Stoykovich et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571) 272-1669.  The examiner can normally be reached on Monday-Friday 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AGG
February 19, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812